*69Concurring Opinion by
Mr. Justice Cohen :
I agree with the disposition of this proceeding for the reasons set forth in the majority opinion, but I must confess that I find the action of the two county commissioners responsible for withdrawal of the appeal — after so much effort and money was spent in its preparation — inexplicable. This is particularly true since the action of the lower court is not only of “questionable correctness” but is most deleterious to the welfare of the county which the commissioners should be alert to protect. Undoubtedly, the commissioners who made this decision to permit the decree of a lower court to stand unappealed may well have exposed themselves to the possibility of a surcharge. Nevertheless, it is clear that a party may withdraw and the conclusion of the majority opinion is correct.